           Case 5:20-cv-01808-JMG Document 47 Filed 07/20/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

KIRSTEN NINALTOWSKI nee STADLER,          :
               Plaintiff,                  :
                                           :
                  v.                       :                          Civil No. 2:20-cv-01808-JMG
                                           :
TJ MOORE et al.,                           :
                  Defendants.              :
__________________________________________


                                                   ORDER

        AND NOW, this 20th day of July, 2021, upon consideration of defendants’ motion for

sanction and contempt (ECF No. 36), subsequent status reports (ECF Nos. 37, 39, 44), and the

nonparties’ failure to attend the show cause hearing on July 12, 2021, it is hereby ORDERED

that the defendants’ motion (ECF No. 36) is GRANTED as follows:

    1. Rothman Institute is in contempt of court and shall immediately provide all requested

        records to defense counsel. 1 Rothman Institute is sanctioned $250 per day for every day

        going forward from the date of this Order that the requested records are not produced to

        defense counsel. The funds shall be paid to the Clerk of Court for the Eastern District of

        Pennsylvania.

    2. CVS Pharmacy is in contempt of court and shall immediately provide all requested

        records to defense counsel. 2 CVS Pharmacy is sanctioned $250 per day for every day

        going forward from the date of this Order that the requested records are not produced to




1
  For specific guidance on which records were requested, Rothman Institute should consult the subpoena that was
personally served on June 28, 2021. See ECF No. 43.
2
  For specific guidance on which records were requested, CVS Pharmacy should consult the subpoena that was
personally served on June 28, 2021. See ECF No. 43.
           Case 5:20-cv-01808-JMG Document 47 Filed 07/20/21 Page 2 of 3




        defense counsel. The funds shall be paid to the Clerk of Court for the Eastern District of

        Pennsylvania.

    3. Capital Health Systems Primary Care is in contempt of court and shall immediately

        provide all requested records to defense counsel. 3 Capital Health Systems Primary Care

        is sanctioned $250 per day for every day going forward from the date of this Order that

        the requested records are not produced to defense counsel. The funds shall be paid to the

        Clerk of Court for the Eastern District of Pennsylvania.

    4. All records, with signed Certificates of Authenticity, shall be hand delivered to defense

        counsel at Weber Gallagher Simpson Stapleton Fires & Newby LLP, 2000 Market Street,

        Suite 1300, Philadelphia, PA 19103 and/or via email to avcolon@wglaw.com.

    5. USAA Insurance shall either respond to the defendants’ motion for sanctions (ECF No.

        36) or produce the requested records no later than five days after receiving this order.

    6. The aforementioned nonparties shall waive any and all additional fees and costs

        associated with the reproduction, copying, printing, mailing, and/or service of the subject

        records.

    7. Defense counsel shall provide a status update to the Court regarding the nonparties’

        compliance with this Order by August 17, 2021.

    8. Defense counsel shall immediately serve copies of this Order on the nonparties via

        personal service, overnight mail, or confirmed electronic mail, and file proof of service

        with the Court.




3
 For specific guidance on which records were requested, Capital Health Systems Primary Care should consult the
subpoena that was personally served on June 28, 2021. See ECF No. 43.
         Case 5:20-cv-01808-JMG Document 47 Filed 07/20/21 Page 3 of 3




       Failure to comply with this Order may result in further sanctions, including

additional monetary sanctions, upon further application to the court.

                                                 BY THE COURT:



                                                 /s/ John M. Gallagher
                                                 JOHN M. GALLAGHER
                                                 United States District Court Judge
